Citation Nr: 0713699	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear to include damage to the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which denied the benefit 
sought on appeal.   
 

FINDING OF FACT

Hearing loss of the right ear to include damage to the right 
ear is not of service origin.


CONCLUSION OF LAW

Hearing loss of the right ear to include damage to the right 
ear was not incurred or aggravated during active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in April 
2004.  In that letter the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal for service connection.  VA has also in effect 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is mooted by the 
denial of the claim decided below.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  In May 2004, the veteran 
declared that he had no additional evidence to submit in 
support of his claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Service Connection

The veteran claims entitlement to service connection for 
hearing loss of the right ear to include damage to the right 
ear.  Service connection may be granted for disability which 
is the result of disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, either though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).
 
In this regard, VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is claiming entitlement to service connection for 
hearing loss of the right ear to include damage to the right 
ear.  The veteran attributes his claimed right ear hearing 
loss and damage to injury caused by noise experienced at the 
rifle range during his service in the Army.  The record 
indicates that the veteran served from March 1964 to November 
1965 in the Army.  He was also subsequently was a member of 
the Air National Guard, and there are Air National Guard 
service medical records dated from May 1975 through the early 
1980s.

Service medical records do not show evidence of any hearing 
loss during service as defined by VA.  38 C.F.R. § 3.385.  
Service medical records during the veteran's period of 
service in the Army from March 1964 to November 1965 include 
reports of examination in February 1964 (pre-induction) and 
in October 1965 (at separation).  Those reports reflect an 
apparently uncharacteristic set of findings in which the 
latter examination showed some improvement in auditory 
thresholds in the frequencies considered under 38 C.F.R. § 
3.385.  
 
The February 1964 pre-induction examination report shows that 
audiometric testing revealed pure tone thresholds (after ISO 
conversion) of 25, 20, 35, 3, and 10 decibels in his right 
ear at 500, 1,000, 2,000, 3,000, and 4000 Hertz, 
respectively.  Those elevated pure tone thresholds do not 
meet the requirements to be considered to be a pre-existing 
disability under 38 C.F.R. § 3.385; however, they are beyond 
the range of normal hearing, and indicate some degree of 
hearing loss at the time of induction.  Current Medical 
Diagnosis and Treatment 110-11 (Stephen A. Schroeder et. al. 
eds., 1988) as cited in Hensley v. Brown, 5 Vet. App. 155 
(1993) ("the threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss"). 

At the October 1965 separation examination, however, 
audiometric testing revealed pure tone thresholds (ISO) of 
15, 10, 10, and 5 decibels in the right ear, at 500, 1,000, 
2,000, and 4000 Hertz, respectively.  These findings reflect 
that at the time of discharge, pure tone thresholds did not 
meet the requirements to be considered to be a pre-existing 
disability under 38 C.F.R. § 3.385, and there is even a 
smaller degree of any hearing loss than at the time of 
induction.  Nor are there any service medical records during 
active service showing evidence of any right ear problems 
otherwise.  Evaluation of the ears and drums at the discharge 
examination was normal.

In sum, service medical records do not show evidence of any 
hearing loss during service as defined by VA.  38 C.F.R. § 
3.385.  Nevertheless, the Board notes that pursuant to 38 
C.F.R. § 3.303(d), and the Court's holding in Hensley v. 
Brown, service connection may still be established if it is 
shown that a current hearing loss is related to service.  The 
veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).   

Service medical records identified with subsequent membership 
in the Rhode Island Air National Guard are of record, 
beginning with the report of a May 1975 enlistment 
examination.  The report of that examination shows that the 
veteran made no complaints regarding any ear trouble or 
hearing loss.  Examination of the ears was normal.  
Audiometric testing revealed pure tone thresholds of 15, 10, 
0, 0, and 20 decibels in his right ear at 500, 1,000, 2,000, 
3,000, and 4000 Hertz, respectively.

During a July 1976 VA examination, the veteran made no 
complaints with respect to hearing loss or right ear problems 
otherwise.  Examination of the ears was negative.

During an Air National Guard examination in April 1977, the 
veteran reported he had no problems with respect to hearing 
loss or ear problems.  Audiometric testing at that time 
revealed pure tone thresholds of 15, 5, 5, 15, and 20 
decibels in his right ear at 500, 1,000, 2,000, 3,000, and 
4000 Hertz, respectively.  On examination of the ears and 
drums, evaluation was normal.

Air National Guard medical records include the report of 
medical history taken in July 1979, showing that the veteran 
reported having no ear problems or hearing loss.  
Subsequently, reports of medical history taken in December 
1980, March 1981, and May 1982 record that the veteran 
reported having ear trouble and hearing loss.  In the March 
1981 report, the veteran further explained that he had had a 
mastoidectomy in 1979. 

The first medical record containing a diagnosis of a right 
ear hearing loss and right ear damage is dated in September 
2002.  Private treatment records dated between September 2002 
and December 2003 show treatment for a right ear disorder.  

The September 2002 treatment report records a history of the 
presence of a hearing loss on the right side for a long time; 
and that many years ago, the veteran had a tympanoplasty on 
the right, cholesteatoma and for recurrent drainage; with 
hearing loss persisting since then.  The report concludes 
with an impression of mixed hearing loss, right ear, possible 
ossicular disruption.  

At that time, a private audiology evaluation report included 
audiometric findings of pure tone hearing threshold levels in 
graphic instead of numeric form.  The speech recognition 
score was 96 percent for the right ear.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 (2006) in order to determine the 
severity of the veteran's right ear hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may not interpret graphical 
representations of audiometric data).  Nevertheless, however, 
a visual analysis of the report indicates that the pure tone 
thresholds meet the requirements to be considered to be a 
disability under 38 C.F.R. § 3.385.  These represent the 
first time that a right ear hearing loss is shown as defined 
under 38 C.F.R. § 3.385.

In summary, the evidence of record shows that neither an 
abnormality of the right ear other than hearing loss, nor a 
hearing loss disability, as defined under the standards of 38 
C.F.R. § 3.385, was shown during the veteran's period of 
active duty.  A hearing loss in service so defined is not 
required for service connection, however, as service 
connection is still possible if the veteran currently has a 
hearing loss disability under the standards of 38 C.F.R. § 
3.385 and the condition can be linked to service. Ledford v. 
Derwinski, 3 Vet. App. 87 (1992). 

The competent evidence shows that the veteran has a current 
right ear hearing loss disability for VA purposes, and has 
current right ear pathology variously diagnosed to include 
ossicular disruption with reconstruction; chronic adhesive 
otitis media, right ear; and chronic adhesive otitis media, 
right ear.  

However, there remains the question of whether there is a 
medically sound basis for attributing such disability to 
service which may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley.

The veteran asserts that he acquired a hearing loss during 
service.  Even assuming, however, that the veteran had noise 
exposure during service, there is no competent and persuasive 
evidence of a nexus between the any current right ear hearing 
loss, or right ear pathology otherwise, and service.

The first documented evidence of either a right ear hearing 
loss or of right ear chronic pathology otherwise, was in 
September 2002, more than 36 years after the veteran's 
discharge from service.  Even assuming, as the veteran 
reported in a medical history report in March 1981, that he 
had a mastoidectomy in 1979, that event would have been more 
than 15 years after service ended in November 1965.  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Although the veteran stated in his March 2004 claim that he 
received a mastoid operation in 1967, review of the 
contemporaneous medical records do not suggest that any ear 
problems were present subsequently during VA examination in 
July 1976; or Air National Guard examinations in 1976 and 
1977.  The veteran reported no ear problems in July 1979 in 
the report of medical history taken then; and only beginning 
in December 1980, did he report having a history of ear 
trouble and hearing loss.  In the March 1981 report, he 
explained that this was associated with a mastoidectomy in 
1979.  There is no contemporaneous evidence showing that he 
had any hearing or ear problems otherwise in 1967 as he 
stated; and he has since reported that he has no additional 
evidence to submit in support of his claim.

Further, there is no other competent evidence such as a 
medical opinion to relate any current right ear hearing loss 
or diagnosis of an ear disorder to service.  In addition to 
the medical evidence, the Board has considered the veteran's 
assertions to the effect that his claimed hearing loss of the 
right ear to include damage to the right ear is due to his 
service.  However, this claim turns on the question of the 
etiology of the disability for which service connection is 
sought, which is a medical matter.  As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to render a probative opinion on such 
a matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  As such, the veteran's assertions as to 
the origins of his current hearing loss and other right ear 
disorder have no probative value.

In sum, for all the foregoing reasons, the preponderance of 
the evidence is against the claim for service connection for 
hearing loss of the right ear to include damage to the right 
ear.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss of the right ear to 
include damage to the right ear is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


